Citation Nr: 0821286	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.  

2.  Entitlement to a rating in excess of 20 percent for post-
surgical left hemilaminectomy and disc excision for herniated 
nucleus pulposus L5-S1 from January 19, 2001, and in excess 
of 40 percent since November 19, 2007.  

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, associated with 
post-operative status left hemilaminectomy and disc excision 
for herniated nucleus pulposus L5-S1.  

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, associated with 
post-operative status left hemilaminectomy and disc excision 
for herniated nucleus pulposus L5-S1.  

5.  Entitlement to a compensable rating for multiple myeloma.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of multiple myeloma, loss of sensation on the left 
side of the face. 


7.  Entitlement to a rating in excess of 10 percent for 
residuals of multiple myeloma, loss of left mandible ramus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to April 
1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which discontinued a 30 percent evaluation 
for multiple myeloma, "awarded" a 10 percent evaluation for 
left hemilaminectomy and disc excision, awarded a 
noncompensable evaluation for post-traumatic stress disorder 
(PTSD), and denied service connection for peripheral vascular 
disease, chloracne, and asbestosis.  In a January 2003 rating 
decision, the RO increased the evaluation for PTSD to 10 
percent, increased the evaluation for left hemilaminectomy 
and disc excision to 20 percent, awarded 10 percent 
evaluations for each residual of multiple myeloma, including 
loss of left mandible ramus and decreased sensory perception 
in the face, and continued to deny service connection for 
chloracne, peripheral vascular disease, and asbestosis.  The 
veteran appealed these matters to the Board.  In April 2007, 
the Board confirmed the RO's decisions on the issues of PTSD 
evaluation and service connection for asbestosis.  It 
remanded the other issues to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.  

In a January 2008 rating decision, VA increased the 
evaluation for hemilaminectomy and disc excision to 40 
percent effective from February 2007; continued evaluations 
of 10 percent for each residual of multiple myeloma; granted 
service connection and assigned separate 10 percent ratings 
for peripheral neuropathy of each lower extremity; and 
continued to deny a compensable evaluation for multiple 
myeloma and service connection for peripheral vascular 
disease.  As such, the issues before the Board are as noted 
on the title page.

The veteran and his daughter testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing at the RO in December 
2006.  A transcript of that hearing has been associated with 
the claims file.  

The issues of entitlement to a compensable rating for 
multiple myeloma and entitlement to a rating in excess of 10 
percent for each of two residuals of multiple myeloma, 
including loss of sensation on the left side of the face and 
loss of left mandible ramus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
other issues are adjudicated below.  


FINDINGS OF FACT

1.  Throughout the rating period, the veteran's service-
connected back disorder has been manifested by persistent 
symptoms, including sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, with little intermittent 
relief.  

2.  Throughout the rating period, the veteran's back disorder 
has not been manifested by unfavorable ankylosis of the 
entire spine, unfavorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of 6 weeks in the past 12 months. 

3.  Throughout the rating period, the veteran's peripheral 
neuropathy, right lower extremity, has been manifested by 
moderate symptoms.

4.  Throughout the rating period, the veteran's peripheral 
neuropathy, left lower extremity, has been manifested by 
moderate symptoms.

5.  The veteran's peripheral neuropathy has not been 
manifested by complete paralysis or severe symptoms with 
marked muscular atrophy in either lower extremity, at any 
time during the rating period.

6.  Peripheral vascular disease did not occur in service and 
has not been shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for 
post-surgical left hemilaminectomy and disc excision for 
herniated nucleus pulposus L5-S1 have been met, effective 
from January 19, 2001 until November 18, 2007.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
4.1- 4.14, 4.40-4.46, 4.59 (2007); 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).

2.  The criteria for a disability rating of 40 percent for 
the veteran's back disability have been met, effective from 
November 19, 2007.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2007).

3.  The criteria for an evaluation in excess of 60 percent 
for the veteran's back disorder have not been met at any time 
during the rating period.  38 U.S.C.A. §§1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002). 38 C.F.R. § 4.71a, Diagnostic Codes 
5292-5293 (in effect between September 23, 2002 and September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

4.  The criteria for a 20 percent evaluation for peripheral 
neuropathy, right lower extremity, associated with post post-
operative status left hemilaminectomy and disc excision for 
herniated nucleus pulposus L5-S1, have been met, from 
November 19, 2007.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2007).

5.  The criteria for a 20 percent evaluation for peripheral 
neuropathy, left lower extremity, associated with post post-
operative status left hemilaminectomy and disc excision for 
herniated nucleus pulposus L5-S1, have been met from November 
19, 2007.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.124a, 
Diagnostic Code 8520.

6.  Service connection for peripheral vascular disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Notice was sent in January 2003 and March 2006 letters, and 
the claims were subsequently readjudicated in a January 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a January 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected left hemilaminectomy and disc excision, the 
evidence must "demonstrate a greater level of disability 
than previously assessed in accordance with specific VA 
criteria."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The March 2003 rating decision 
explained the criteria for the next higher disability rating 
available for the back disorder under the applicable 
diagnostic code.  The July 2004 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected back 
disorder.  Moreover, in his September 2004 substantive 
appeal, the veteran demonstrated actual knowledge of the 
criteria for a higher rating for his back disorder. 
Additionally, the record shows that the appellant was 
represented by a state Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating Back Disability

In January 2001, the veteran filed a claim for increased 
rating for his service-connected back disability.  

The evidence shows that the veteran received VA outpatient 
care in February 2001.  He reported chronic low back pain due 
to a lumbar discectomy in service.  He also stated that he 
had numbness in his legs and was unable to feel them.  The 
examiner found the veteran's range of motion was decreased in 
his lower extremities and noted that he walked with a cane.  
He assessed the veteran's condition as chronic low back pain 
with neuropathy of the lower extremities. 

During a VA Agent Orange examination in July 2001, the 
examiner noted that the veteran had decreased spinal range of 
motion with paralumbar spasms.  He was able to raise his legs 
to 20 degrees bilaterally, and he had decreased sensory 
perception to sharp and dull sensations on his lower 
extremities. 

The veteran underwent a VA examination of his spine in 
February 2003.  He reported that he had had decreased 
sensation in his lower extremities since his back surgery in 
1975.  He also reported that he had constant back pain and 
was unable to lift anything, to flex at the waist, or to walk 
more than a couple of blocks.  He stated that he took Tylenol 
for pain.  Upon examination, he was unable to do straight leg 
raises and unable to lift his legs greater than 20 degrees 
due to weakness in the legs.  Passive straight leg raises 
showed negative at 60 degrees bilaterally.  The veteran was 
unable to keep his balance long enough to do spinal range of 
motion testing.  He had spinal flexion to "less than 30 
degrees" and extension to "less than 15 degrees."  He was 
unable to side flex due to balance loss.  The veteran had no 
sharp or dull sensation distal to mid-thigh on bilateral 
extremities, and there was some atrophy noted.  Deep tendon 
reflexes were 2/5 bilaterally at the knee and 2/5 at the 
ankles.  He also had decreased sharp and dull sensation 
bilaterally from mid-thigh to the feet, as well as in the 
coccyx distal portion, from back to mid-thigh to the feet.  
He was diagnosed with osteoarthritis of the lumbar spine, 
moderately severe; degenerative disc disease of the L4-L5 and 
marked of L5-S1; and scoliosis with convexivity to the left 
side.  

In November 2007, the veteran underwent a VA examination of 
his back.  At that time, the veteran reported sharp shooting 
pains in his lower back radiating into both legs, which 
affected him 3 to 4 times a week for 3 to 4 hours at a time 
and caused incapacitating episodes once every 2 to 3 months.  
The veteran reported that he could walk no more than 5 feet 
without a cane and could not drive long distances.  Upon 
examination, he was found to have kyphosis and mild 
scoliosis, with no muscle atrophy or spasms.  He had forward 
flexion to 50 degrees, with pain from 30 to 50 degrees, and 
extension to 10 degrees with pain at 10 degrees.  His left 
and right lateral flexion was 0-20 degrees with pain at 20 
degrees, and his left and right lateral rotation were to 20 
degrees with pain at 20 degrees.  Repetition times three 
produced increased pain with all motions.  The examiner found 
no weakness, decreased endurance, lack of coordination, or 
additional loss of motion.  Straight leg raising test was 
positive bilaterally.  His motor strength was 4/5 and equal 
in the bilateral lower extremities.  His deep tendon reflexes 
were 1+ and equal in bilateral lower extremities.  The 
examiner diagnosed degenerative disc disease at multiple 
levels with bilateral foraminal stenosis, especially at L5-
S1, and peripheral neuropathy secondary to the degenerative 
disc disease.  The examiner concluded that the veteran's 
neurological symptoms, including neuropathy and decreased 
motor strength in both extremities, are due to his service-
connected disc disease.  

Rating Criteria

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007 

During the pendency of this appeal, the applicable rating 
criteria for diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended effective September 23, 2002.  67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part. 
4, 4.71a (2003).  The regulations were amended again, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. Part. 4, 4.71a (2004).  The 
veteran was provided with notice of the 2002 and 2003 
revisions in a July 2004 supplemental statement of the case.  
Thus, the Board may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 (Nov. 
19, 2003).

In a June 1976 rating decision, service connection was 
granted and a 10 percent rating assigned, effective April 17, 
1976.  In the June 2002 rating decision on appeal, the RO 
continued the 10 percent rating, but noted an effective date 
of January 19, 2001, the date of the veteran's claim for 
increased rating.  In May 2003, the RO increased the rating 
to 20 percent, effective from February 2, 2001. In a July 
2004 rating decision, the effective date for the 20 percent 
rating was changed to January 19, 2001.  As noted, in January 
2008, the rating was increased to 40 percent, effective from 
November 19, 2007, the date of the most recent VA 
examination. 

By that same rating decision, service connection was granted 
and separate 10 percent ratings assigned for peripheral 
neuropathy, right and left lower extremities, secondary to 
his back disability, effective from November 19, 2007.  The 
former rating criteria for back disabilities include 
neurological symptoms in other parts of the body consequent 
to the back disorder.  Because the veteran's back disability 
and his peripheral neuropathy in the lower extremities are 
related, they are discussed together.  


The Pre-September 2002 Schedular Criteria

The veteran's service-connected spine disability was 
originally evaluated by the RO under DC 5293, intervertebral 
disc syndrome (IDS).  

Under the provisions of DC 5293 in effect before September 
23, 2002, a 60 percent rating is warranted where the 
condition is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disk, with little intermittent relief.  A 40 percent rating 
is for application where the condition is severe, with 
recurring attacks and little intermittent relief.  A 20 
percent rating is warranted where the condition is moderate 
with recurring attacks, and a 10 percent rating is 
appropriate where the symptoms are mild.  38 C.F.R Part 4, § 
4.71a, Diagnostic Code 5293 (2002).  The words "slight," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

Applying the criteria of former DC 5293, the veteran's 
symptoms most nearly approximate a 60 percent rating.  He was 
diagnosed with chronic low back pain with neuropathy in 
February 2001.  In July 2001, he was found to have paralumbar 
spasms as well as decreased range of motion and decreased 
sensory perception in his lower extremities.  These symptoms 
meet the criteria of a 60 percent disability rating under 
former DC 5293.  38 C.F.R. § 4.71a, DC 5293 (2002).  In 
February 2003, the veteran had constant back pain, atrophy, 
limited motion due to weakness, and greatly diminished 
sensation throughout his lower extremities.  In November 
2007, his spinal range of motion was severely limited due to 
pain.  He also had shooting pains radiating down his lower 
extremities with neuropathy and decreased motor strength.  
The combination of these symptoms is characteristic of 
pronounced IDS warranting a 60 percent rating.  

Thus, under the criteria for DC 5293 in effect prior to 
September 23, 2002, the highest evaluation to which the 
veteran's back disability is entitled is 60 percent, 
effective from the date of his increased rating claim, 
January 19, 2001.  The Board notes the rating criteria for 
IDS under former DC 5293 contemplates neurological effects in 
the lower extremities as a result of a back disorder; 
therefore, separate ratings for neuropathy in the lower 
extremities would be duplicative and are not allowed.  
38 C.F.R. § 4.14.  

The September 2002 to September 2003 Schedular Criteria

While the Board has found that the veteran is entitled to a 
60 percent rating, effective from January 19, 2001, the Board 
has also considered the evaluation of the veteran's 
disabilities under the schedular revisions which took effect 
on September 23, 2002 and significantly changed the criteria 
for evaluation IDS.  

Under the criteria of former DC 5293 in effect from September 
23, 2002 to September 25, 2003, IDS is rated either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 60 percent 
rating would be warranted where incapacitating episodes have 
a total duration of 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5293, Note 1 (2003).  

Although the veteran reported incapacitating episodes once 
every 2 to 3 months, the evidence does not show that he was 
at any time prescribed bed rest or otherwise under the care 
of a physician.  Therefore, his symptoms do not meet the 
definition of an incapacitating episode.  Since he does not 
meet the criteria of DC 5293 during this period, it is 
appropriate to rate the orthopedic and neurologic symptoms of 
his back disorder separately.  

The veteran's symptoms include limitation of motion in the 
lumbar spine which was at that time rated under former DC 
5292.  Under the provisions of former DC 5292, in effect as 
of September 23, 2002, a 10 percent rating was warranted 
where limitation of motion was slight, 20 percent where it 
was moderate, and 40 percent where severe.  38 C.F.R Part 4, 
§ 4.71a, Diagnostic Code 5292 (2003).  Applying these 
criteria, the veteran's symptoms most nearly approximate a 40 
percent rating for severe limitation motion.  His February 
2003 and November 2007 examinations revealed forward flexion 
to no more than 30 degrees without pain and extension to no 
more than 15 degrees, which constitutes a severe limitation 
of motion.  Although there is no comprehensive spinal 
evaluation prior to February 2003, the veteran's outpatient 
treatment and Agent Orange exam describe symptoms that are 
consistent with the later findings.  Therefore, a disability 
evaluation of 40 percent under DC 5292 would be appropriate 
throughout the period of the appeal; however, any increase in 
monetary compensation as a result of such rating could not be 
effective prior to September 23, 2002.  VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma, 341 F.3d at 1327.  

The veteran's symptoms include peripheral neuropathy, also 
diagnosed as radiculopathy, which has been shown to be 
related to his back injury.  Diseases of the sciatic nerve 
are rated under DC 8520.  Where there is complete paralysis, 
an 80 percent evaluation is warranted.  Where there is 
incomplete paralysis, but symptoms are severe with marked 
muscular atrophy, a 60 percent rating is for application.  A 
20 percent rating is warranted for moderate symptoms, and 10 
percent for mild symptoms.  38 C.F.R. § 4.124a, DC 8520 
(2007).  The criteria for DC 8520 have been unchanged 
throughout the appeal period.  

In February 2001, the veteran's symptoms included decreased 
range of motion and numbness in the lower extremities.  In 
July 2001, he was found to have decreased sensory perception 
in his legs, and in February 2003, he also had no sharp or 
dull sensation throughout both legs.  In February 2007, the 
veteran was found to have peripheral neuropathy with sharp 
pain and diminished motor strength in the lower extremities.  
The Board finds that the veteran's decrease in range of 
motion, sensation, and motor strength represent moderate 
symptoms appropriate to a 20 percent disability evaluation.  
As the medical evidence indicates the symptoms are consistent 
bilaterally, a 20 percent rating for each lower extremity is 
appropriate.  

Therefore, under the criteria in effect between September 23, 
2002 and September 25, 2003, the veteran's back disability 
would warrant a 40 percent disability rating, with separate 
20 percent ratings for neuropathy in each lower extremity, 
throughout the appeal period.  This combination results in a 
total disability rating of 60 percent for the veteran's back 
disability.  See 38 C.F.R. § 4.25.  As noted, the 60 percent 
rating could not be effective prior to September 23, 2002.

The September 26, 2003 Schedular Criteria

The veteran's disability must also be analyzed under the 
criteria which took effect on September 26, 2003, to 
determine whether he may be entitled to a higher evaluation.  

The provisions of DC 5293 did not change with the September 
2003 amendments to the rating schedule, except that the DC 
was renumbered to 5243.  Therefore, it is appropriate to rate 
the orthopedic and neurologic symptoms of his back disorder 
separately.  

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that, with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or for combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

With the adoption of this rating formula, DC 5292 was 
removed.  The Board finds that the veteran's disability is 
properly evaluated under the current DC 5237, lumbosacral 
strain.  According to the above formula, the veteran's back 
disability warrants a disability rating of 40 percent from at 
least February 2003, when his spinal flexion was limited to 
30 degrees.  In November 2007, the veteran had flexion to 50 
degrees; however, he had pain which began at 30 degrees and 
increased with repetition.  The Board notes that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds 
that this range of forward flexion, coupled with pain, limits 
the veteran's functional range of motion to 30 degrees, which 
is consistent with a 40 percent evaluation.  As there is no 
evidence of ankylosis during any period, assignment of a 
higher rating is not warranted.  

The severity of the veteran's back disability prior to 
February 2003 cannot be accurately assessed under the above 
rating formula, as the evidence does not include specific 
results of range of motion tests before that time.  The 
earlier evidence notes only that the veteran's range of 
motion was decreased.  The veteran was also found to have 
spasms in July 2001.  Therefore, his symptoms during that 
time warrant at least a 10 percent evaluation. 

Based on the September 2003 revisions, the veteran's 
peripheral neuropathy would continue to be separately rated 
under DC 8520, with a disability evaluation of 20 percent for 
each lower extremity, as discussed above.  

Thus, according to the rating criteria in effect as of 
September 26, 2003, the veteran's back disorder warrants a 10 
percent evaluation under DC 5237 prior to February 2003, and 
a 40 percent evaluation thereafter; however, those ratings 
could not be effective prior to September 26, 2003.  
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma, 
341 F.3d at 1327.  When combined with 20 percent ratings for 
neuropathy in each lower extremity, the total disability 
evaluation for his back condition would be 40 percent prior 
to February 2003, and 60 percent thereafter.  

Conclusion 

Based on the foregoing analysis, the Board concludes that it 
is most advantageous to the veteran to evaluate his back 
disability under the criteria of former DC 5293 in effect 
before September 23, 2002, which results in a 60 percent 
rating throughout the appeal period; that is, effective from 
January 19, 2001.  However, in January 2008, the RO found the 
veteran's peripheral neuropathy to be a separate service-
connected disability arising from his back condition and 
assigned an initial evaluation of 10 percent for each lower 
extremity, effective November 19, 2007.  A 60 percent rating 
under former DC 5293 contemplates neurologic effects in the 
lower extremities as a consequence of IDS.  Therefore, the 
veteran cannot simultaneously receive a 60 percent evaluation 
for his back disorder under DC 5293, and separate evaluations 
for each lower extremity under DC 8520, as this would result 
in multiple evaluations for a single manifestation of his 
disability.  See 38 C.F.R. § 4.14.  

Under these circumstances, the Board finds that the veteran's 
back disability is properly evaluated at 60 percent under 
former DC 5293, from January 19, 2001, when his claim was 
received through November 19, 2007, when he became service-
connected for peripheral neuropathy.  After that date, his 
disabilities are properly rated separately, with evaluations 
of 40 percent for his back disorder under current DC 5237 and 
20 percent for peripheral neuropathy in each lower extremity 
under DC 8520.  This arrangement provides the veteran with a 
60 percent combined rating throughout the appeal period 
without violating the rule against pyramiding.  

Service Connection for Peripheral Vascular Disease

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).

The veteran contends that his peripheral vascular disease is 
related to his service-connected back disorder and causes 
partial paralysis and numbness in both legs.  In his December 
2006 hearing, the veteran reported that his vascular problems 
began in 1991.  

The evidence includes a private treatment records dated 
between April 1999 and November 2001, which indicate that the 
veteran underwent an abdominal aortic aneurysm repair in 
April 1999.  In June 1999, he was diagnosed as having a left 
popliteal aneurysm, following complaints of numbness in his 
left leg since 1991, and underwent a graft to correct a left 
popliteal artery aneurysm.  A report from T.W.R., M.D., dated 
in June 1999 notes the veteran withstood the operation well.  

The evidence includes VA outpatient treatment records dated 
between February and July 2001.  In February 2001, the 
veteran reported that he had undergone a left popliteal 
artery bypass.  In July 2001, he was diagnosed with 
peripheral vascular disease with status post left femoral-
popliteal bypass.  

In November 2007, the veteran underwent a VA examination of 
his vascular disease.  The examiner noted the veteran's 
history of bypass surgery for left popliteal aneurysm in 
1999.  He stated that the surgery had totally relieved all of 
the symptoms in his left leg related to peripheral vascular 
disease.  The examiner reported that the veteran was able to 
walk approximately one block using a cane, and that he was 
taking no medications for his condition.  The examiner 
concluded that the veteran's peripheral vascular disease was 
secondary to his popliteal aneurysm and not related to his 
time in service either directly or as a secondary condition 
to his service-connected back disability.  

After carefully considering the relevant evidence, the Board 
finds that the veteran's peripheral vascular disease is not 
related to his service.  His SMRs do not show that peripheral 
vascular disease occurred in service, and the veteran reports 
that his symptoms began in 1991, many years after his 
separation.  Furthermore, the only medical opinion of record 
as to the cause of the veteran's vascular disease states that 
it was not caused by service.  Without a medical opinion 
linking the veteran's current disability to his service, 
there is no basis for service connection.  

In reaching these decisions, the Board has applied the 
doctrine of reasonable doubt where appropriate.  38 U.S.C.A. 
§ 5107(b).


ORDER


From January 19, 2001 to November 18, 2007, an evaluation of 
60 percent for the veteran's post-surgical left 
hemilaminectomy and disc excision for herniated nucleus 
pulposus L5-S1 and peripheral neuropathy, is granted.  

From November 19, 2007, an evaluation of 40 percent for the 
veteran's post-surgical left hemilaminectomy and disc 
excision for herniated nucleus pulposus L5-S1, is granted.

A disability rating of 20 percent for peripheral neuropathy, 
right lower extremity, is granted, effective November 19, 
2007.

A disability rating of 20 percent for peripheral neuropathy, 
left lower extremity, is granted, effective November 19, 
2007.

Service connection for peripheral vascular disease is denied.  


REMAND

In a June 1976 rating decision, service connection was 
granted and a 30 percent rating assigned for multiple myeloma 
with involvement of left mandibular ramus and parietal skull, 
effective from April 1976.  In the June 1976 notice of the 
award, the veteran was notified that because he was receiving 
service retired pay, he could choose to waive a portion of 
the retired pay and elect to receive VA compensation instead.  
It does not appear that the veteran responded to that letter.  
From a review of the claims folder, it also appears that he 
did not receive any VA compensation in connection with that 
June 1976 rating decision.  

As noted in the April 2007 remand, a June 2002 rating 
decision reduced the rating assigned for multiple myeloma 
with involvement of left mandibular ramus and parietal skull 
from 30 percent to zero percent and by a March 2003 rating 
decision, three separate ratings for multiple myeloma were 
assigned as follows:  10 percent for residuals of multiple 
myeloma loss of mandible ramus; 10 percent for residuals of 
multiple myeloma, loss of sensation left side of face and; 
noncompensable rating for multiple myeloma.  On remand, the 
RO was specifically directed to address the issue of whether 
the 30 percent evaluation was properly reduced to two 
separate 10 percent evaluations and one noncompensable 
rating.  The RO was also directed to address the application 
of 38 C.F.R. §§ 3.105 and 3.951.


Neither the January 2008 rating decision nor supplemental 
statement of the case addressed the specific procedural 
concerns posed by the Board.  A remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The claims must be remanded again.  

The questions of increased ratings for multiple myeloma, 
residuals of multiple myeloma, loss of sensation on the left 
side of the face and residuals of multiple myeloma, loss of 
left mandible ramus are contingent on whether the 30 percent 
evaluation for multiple myeloma with involvement of left 
mandibular ramus and parietal skull was properly reduced.  
These matters must be held in abeyance pending the 
determination on the reduction question.

Accordingly, the case is REMANDED for the following action:

1.	Determine whether the June 2002 rating 
decision was a reduction of the rating 
for the service-connected multiple 
myeloma with involvement of left 
mandibular ramus and parietal skull, 
and if so whether that reduction was 
proper.  That determination should 
specifically address the application of 
38 C.F.R. §§ 3.105 and 3.951.  

2.	Thereafter, re-adjudicate the issues of 
increased rating for the residuals of 
multiple myeloma, loss of left mandible 
ramus and loss of sensation left side 
of face and increased rating for 
multiple myeloma.  If any benefit 
sought on appeal is denied, issue a 
supplemental statement of the case to 
the veteran and his representative and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


